 Case 1:21-cv-00790-MN Document 10-1 Filed 08/23/21 Page 1 of 1 PageID #: 60




                          IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF DELAWARE

 NITETEK LICENSING LLC,                           )
                                                  )
             Plaintiff,                           )
                                                  )
        v.                                        ) C.A. No. 21-790-MN
                                                  )
 PARTICLE INDUSTRIES, INC.,                       )
                                                  )
             Defendant.                           )


                            [PROPOSED] ORDER GRANTING
                           DEFENDANT’S MOTION TO DISMISS

       At Wilmington this ____ day of ______________, 2021, having considered Defendant

Particle Industries, Inc.’s Motion to Dismiss and the respective papers submitted by both parties

in support of, or in opposition to, said motion, IT IS HEREBY ORDERED that the motion to

dismiss is GRANTED.

       The Court finds that all claims of U.S. Patent No. 6,661,783 are invalid as directed to

patent-ineligible subject matter under 35 U.S.C. § 101. Plaintiff’s complaint is DISMISSED

with prejudice.



                                                     _____________________________
                                                     United States District Judge
